                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No . 5:15-CV-451-BO


RAYMOND TARLTON, as guardian ad litem for             )
HENRY LEE MCCOLLUM, et al.,                           )
                                                )
                       Plaintiffs,              )
                                                )
         V.                                     )                             ORDER
                                                )
KENNETH SEALEY, both individually and in his )
official capacity as Sheriff of Robeson County, )
et al.,                                         )
                                                )
                       Defendants.              )


       This cause comes before the Court on a motion by defendants Kenneth Sealey and Robert

E. Price, Administrator C. T.A. of the Estate of Joel Garth Locklear, Sr., for bifurcation of trial to

try the issue of qualified immunity first, and for special interrogatories. Defendants Leroy Allen

and Charlotte Noel Fox, Administrator of the Estate of Kenneth Snead, have moved to join the

motion to bifurcate the trial so as to try the issue of qualified immunity first based upon special

interrogatories. Plaintiffs have responded in opposition to the motion for bifurcation, defendants

Sealey and Price have replied, and the matters are ripe for ruling. For the reasons that follow, the

motion for bifurcation is granted in part and denied in part.

                                         BACKGROUND

       This case stems from the wrongful conviction of two brothers, both teenaged boys
       with severe intellectual disabilities, for the rape and murder of an 11 year old girl
       in 1983 . Henry McColl um and Leon Brown ... spent 31 years in prison and on
       death row before being exonerated based on DNA evidence linking another
       individual, a man who was known to officers at the time of the investigation, to the
       crime. Following their release from prison, [plaintiffs] brought this case pursuant
       to 42 U.S.C. § 1983 alleging that the state and county law enforcement officers
       investigating the crime violated their Fourth Amendment and due process rights.




         Case 5:15-cv-00451-BO Document 397 Filed 05/04/21 Page 1 of 4
Gilliam v. Sealey, 932 F.3d 216, 221-22 (4th Cir. 2019) (footnote omitted). This Court denied

defendants' motion for summary judgment and its order was affirmed by the court of appeals. Id.

The jury trial is currently set to commence on May 10, 2021.

                                              DISCUSSION

       At the outset, the Court GRANTS the motion by defendants Allen and Fox to join the

motion for bifurcation.

       Rule 42 of the Federal Rules of Civil Procedures provides that a court may order separate

trials of one or more separate issues or claims for convenience, to avoid prejudice, or to expedite

or economize. Fed. R. Civ. P. 42(b). The burden is on the party requesting separate trials to

convince a court to allow them. F & G Scrolling Mouse, L.L. C. v. IBM Corp., 190 F.R.D. 385, 387

(M.D.N.C. 1999). Whether to allow for separate trials on different issues is within the discretion

of the trial judge. Bowie v. Sorrell, 209 F.2d 49, 51 (4th Cir. 1953).

       Defendants have failed to satisfy their burden to show that bifurcation of the issues is

appropriate in this case. Separate trials on qualified immunity and liability and damages would

result in duplicative, inefficient, and lengthy trials should the facts not support a finding of

qualified immunity. Witnesses presented during the qualified immunity phase would need to

testify again during the liability and damages phase, resulting in both inconvenience and the risk

of juror confusion. Defendants have further not shown they would suffer any prejudice by

proceeding with one trial. Although defendants stress the importance of resolving the question of

qualified immunity early in the litigation,

       [e]arly resolution of qualified immunity justifies withholding discovery while the
       court considers a motion to dismiss on that basis and, if dismissal is not warranted,
       allowing only limited discovery for purposes of summary judgment on the
       immunity question. But once it is clear that such early resolution is impossible, trial
       is necessary, and it is assumed that "a single trial will be more expedient" than
       separate trials.


                                                  2

         Case 5:15-cv-00451-BO Document 397 Filed 05/04/21 Page 2 of 4
Scarbro v. New Hanover Cty., No. 7:03-CV-244-FL, 2011 WL 2550969, at *2 (E.D.N.C. June 27,

2011) (citation omitted). The Court in its discretion denies defendants' request to bifurcate the

issues for trial.

          Defendants further request that special interrogatories be submitted to the jury to allow the

jury to decide the relevant factual issues. The Court agrees that the use of special interrogatories

will provide it with specific facts found by the jury upon which to base its determination of whether

all or any of the defendants are entitled to qualified immunity. See, e.g., Willingham v. Crooke,

412 F.3d 553 , 560 (4th Cir. 2005) ("to the extent that a dispute of material fact precludes a

conclusive ruling on qualified immunity at the summary judgment stage, the district court should

submit factual questions to the jury and reserve for itself the legal question of whether the

defendant is entitled to qualified immunity on the facts found by the jury."). The Court will not,

however, provide the jury with, as defendants suggest, approximately seventy interrogatories to

answer.

          Plaintiffs and defendants are DIRECTED to each provide to the Court a total of five (5)

separate special interrogatories they believe will allow the jury to make sufficient factual findings

on which the Court may base its qualified immunity ruling. As there are two plaintiffs and four

remaining defendants in this action, the parties are permitted to request a response from the jury

within each interrogatory as to the necessary party or parties. Finally, the Court recognizes that the

evidence which is ultimately admitted at trial may result in a request to modify a party's proposed

interrogatories. The Court will permit the parties an opportunity to do so prior to the charge

conference.




                                                   3

           Case 5:15-cv-00451-BO Document 397 Filed 05/04/21 Page 3 of 4
                                         CONCLUSION

        For the foregoing reasons, the motion to join [DE 367] is GRANTED and the motion for

bifurcation and special interrogatories [DE 364] is GRANTED IN PART and DENIED IN PART.

The parties shall submit proposed special interrogatories in accordance with the foregoing not later

than May 7, 2021, at 4:00 p.m. for the Court's review.




SO ORDERED, this        _3     day of May, 2021.




                                              TE   NCE W. BOYLE
                                              UNITED STA TES DISTRICT J




                                                 4
        Case 5:15-cv-00451-BO Document 397 Filed 05/04/21 Page 4 of 4
